[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 11-13578                  MARCH 20, 2012
                         Non-Argument Calendar               JOHN LEY
                       ________________________               CLERK


                    D.C. Docket No. 1:07-cv-20944-AJ



FARMAMEDICA, S.A.,

                                                     Plaintiff-Appellee,

                                versus

ANA ELOISA ALFARON DE MARON,
d.b.a. Combisa Laboratorios,
                                                     Defendant-Appellant.


                     __________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (March 20, 2012)

Before CARNES, WILSON and HILL, Circuit Judges.
PER CURIAM:

       Plaintiff-Appellee Farmamedica, S.A. (Farmamedica), alleged that

Defendant-Appellant Ana Eloisa Alfaro de Maron d/b/a Combisa Laboratorios (de

Maron) infringed upon its trademark “Vital Fuerte” when she used the mark

“Super Vital Forte.” In 2007, de Maron’s attorney made an offer of settlement.1

Farmamedica accepted the offer. Final judgment was entered. A permanent

injunction issued against de Maron from using the mark “Super Vital Forte.”

       In 2008, de Maron applied to register the mark “Supervitalforte.” In 2009,

Farmamedica moved for contempt. In 2011, forty-two (42) months after judgment

was entered against her, de Maron filed a motion for relief from judgment under

Rule 60(b), and Farmamedica renewed its motion for contempt. The district court

denied de Maron’s motion for relief from judgment, and granted in part,

Farmamedica’s renewed motion for contempt.

       We have reviewed the record in this appeal, the briefs and the arguments of

counsel. The July 14, 2011, order of the district court is thorough and well-

reasoned. Finding no error, we affirm the judgment of the district court.

       AFFIRMED.



       1
           De Maron claims now that she did not give her attorney authority to settle in 2007. The
district court assumed that de Maron’s former attorney lacked the authority to settle, therefore, de
Maron’s motion requesting an evidentiary hearing on this factual dispute, was denied as moot.

                                                 2